     Case 7:16-cv-04733-NSR-AEK Document 139 Filed 02/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CONRAD MARHONE,

                               Plaintiff,                        16 Civ. 4733 (NSR)(AEK)
                - against -

 SUPERINTENDENT JOSEPH SMITH,                                             ORDER
 Shawangunk CF,

                               Defendant.


THE HONORABLE ANDREW E. KRAUSE, U.S.M.J. 1

       Currently before the Court is a “Motion to Compel Discovery of Personnel Records NY

Civil Rights Law § 50-a” filed by pro se Plaintiff Conrad Marhone (“Plaintiff”). ECF No. 132

(“Motion to Compel”). The motion seeks the production of “Personnel Records formerly

prohibited by New York Civil Rights Law § 50-a.” At the time Plaintiff served his fifth request

for production of documents dated August 3, 2020, which requested, among other things, the

documents at issue in the Motion to Compel, Plaintiff’s motion for reconsideration—which

sought to reinstate all previously dismissed claims and previously dismissed defendants—was

pending. ECF No. 117 (Plaintiff’s Letter Motion for Reconsideration/Reopening of Motion to

Dismiss); ECF No. 122 (Plaintiff’s Fifth Request for Production of Documents). Earlier in the

litigation, the Honorable Nelson S. Román, the District Judge to whom this case is assigned,

issued an Opinion and Order granting in part and denying in part Defendants’ motion to dismiss

the amended complaint, leaving only one claim in the case—a 42 U.S.C. § 1983 claim against



       1
         On October 22, 2018, the Honorable Nelson S. Román referred this matter to the
Honorable Lisa Margaret Smith, U.S.M.J. ECF No. 56. On October 15, 2020, this matter was
reassigned to the undersigned.
      Case 7:16-cv-04733-NSR-AEK Document 139 Filed 02/11/21 Page 2 of 4




Defendant Superintendent Joseph Smith (“Defendant Smith”) for an alleged violation of

Plaintiff’s Eighth Amendment rights based on the light and noise conditions in the Shawangunk

Correctional Facility Special Housing Unit. See ECF No. 48. In the time since the instant

Motion to Compel was filed, Judge Román issued a separate Opinion and Order denying the

motion for reconsideration. ECF No. 138. Thus, there remains only one claim in this case

against only one defendant, Defendant Smith.

       Plaintiff’s fifth request for the production of documents contains only one discovery

request, which states as follows:

           1. Please provide the records of the disciplinary proceeding of the
           remaining Defendant(s) and any personnel records that were previously
           privileged not [sic] therefore not discoverable save for Defendant(s)
           consent under the repealed New York Civil Rights Law § 50-a. This
           includes, but is not limited to the recommendations and outcomes thereof
           of said proceedings. Moreover, plaintiff requests:

               a.) any personnel records that could be used to evaluate the
               performance of a corrections officer and DOCCS employee.

               b.) all misconduct that has not resulted in criminal charges against
               records of complaints filed against Defendant(s) by other DOCCS staff
               or inmate Office of Special Investigations (OSI) records.[footnote
               omitted]

               c.) all internal DOCCS records concerning the Defendant(s) which
               allege or charge abuse both sexual, physical, verbal or otherwise. This
               includes, but is not limited to, matters related to false reports, official
               misconduct, retaliation, abuse of authority, excessive force, assault,
               battery, fabrication of evidence, false swearing, and false testimony.

ECF No. 122.

       As Defendant Smith points out in his letter in opposition to the motion to compel, ECF

No. 135, Judge Lisa Margaret Smith, the Magistrate Judge to whom this case previously was

referred, conducted an in camera review of Defendant Smith’s personnel records in 2019.

Magistrate Judge Smith determined that Defendant Smith’s personnel records contained nothing



                                                  2
      Case 7:16-cv-04733-NSR-AEK Document 139 Filed 02/11/21 Page 3 of 4




relevant to Plaintiff’s claim against Defendant Smith, 2 and held that no documents from

Defendant Smith’s personnel file needed to be produced. 3 The only new development prompting

Plaintiff’s current request for personnel records is the repeal of New York Civil Rights Law §

50-a, but both Plaintiff and Defendant Smith agree that New York Civil Rights Law § 50-a does

not govern the issue of production of personnel records in this case because “New York state law

does not govern discoverability and confidentiality in federal civil rights actions.” King v.

Conde, 121 F.R.D. 180, 187 (E.D.N.Y. 1988). In any event, Defendant Smith did not rely on

now-repealed New York Civil Rights Law § 50-a as a basis for objecting to the production of the

personnel records, nor did Magistrate Judge Smith rely on that statute in deciding that the

personnel records did not warrant production. Accordingly, the repeal of New York Civil Rights

Law § 50-a is not a basis for the Court to revisit Magistrate Judge Smith’s determination, and

there are no other grounds offered for reconsideration of that decision.

       To the extent Plaintiff’s request and motion to compel can be interpreted as seeking

personnel records from previously named defendants who are no longer part of this lawsuit,

Plaintiff provides no basis whatsoever for the Court to conclude that such records are relevant to

Plaintiff’s narrow remaining claim against Defendant Smith.




       2
           The permissible scope of discovery is set forth in Rule 26(b)(1) of the Federal Rules of
Civil Procedure, which states that “[p]arties may obtain discovery regarding any nonprivileged
matter that is relevant to any party's claim or defense and proportional to the needs of the
case . . . .” Fed. R. Civ. P. 26(b)(1) (emphasis added).
       3
         Magistrate Judge Smith ordered Defendant Smith’s counsel to provide her with
Defendant Smith’s personnel file in its entirety during a conference held on June 26, 2019; she
issued her decision concerning the results of her in camera review, and returned the file to
Defendant Smith’s counsel, during a conference held on September 24, 2019.


                                                 3
      Case 7:16-cv-04733-NSR-AEK Document 139 Filed 02/11/21 Page 4 of 4




                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Compel (ECF No. 132) is DENIED, and

the Clerk of the Court is directed to terminate the motion.

       The Clerk of the Court is also directed to mail a copy of this Order to pro se Plaintiff.

Dated: February 11, 2021
       White Plains, New York
                                                     SO ORDERED.


                                                     __________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge




                                                 4
